     Case 3:20-cv-00734-NJR Document 8 Filed 09/08/20 Page 1 of 2 Page ID #18




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

    MONTE S. GEARHART,
    #06816-025,

                         Petitioner,
                                                    Case No. 20-cv-00734-NJR
    v.

    ERIC WILLIAMS,

                         Respondent.

                            MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

         Petitioner Monte Gearhart, an inmate of the Federal Bureau of Prisons currently

incarcerated the United States Penitentiary located in Greenville, Illinois (USP

Greenville), brings this habeas corpus action pursuant to 28 U.S.C. § 2241 to challenge his

conviction in United States v. Gearhart, No. 06-cr-40004-JPG-1 (S.D. Ill.). Relying on Mathis

v. United States, 136 S. Ct. 2243 (2016) and United States v. De La Torre, 940 F. 3d 938 (7th

Cir. 2019), Gearhart asserts that his sentence was enhanced to life imprisonment due to

two prior drug convictions in the state of Illinois that would no longer qualify as felony

drug offenses justifying an enhanced sentence. He asks for his sentence to be vacated and

that he be resentenced. (Doc. 1).1

         The case is now before the Court for a preliminary review of the Petition pursuant

to Rule 4 of the Ruled Governing Section 2254 Cases in United States District Courts.



1
  The Petition was filed by Attorney Goodman who represented Gearhart for the limited purpose of filing
the Petition and Motion for Appointment of Counsel.

                                            Page 1 of 2
    Case 3:20-cv-00734-NJR Document 8 Filed 09/08/20 Page 2 of 2 Page ID #19




Without commenting on the merits of Gearhart’s claim, the Court concludes that the

Petition survives preliminary review under Rule 4 and Rule 1(b). Given the limited

record, it is not plainly apparent that Gearhart is not entitled to habeas relief.

        IT IS HEREBY ORDERED that Respondent shall answer or otherwise plead on

or before October 6, 2020. 2 This preliminary order to respond does not, of course,

preclude the Government from raising any objection or defense it may wish to present.

Service upon the United States Attorney for the Southern District of Illinois, 750 Missouri

Avenue, East St. Louis, Illinois, shall constitute sufficient service.

        Gearhart is ADVISED of his continuing obligation to keep the Clerk of Court (and

each opposing party) informed of any change in his whereabouts during the pendency

of this action. This notification must be done in writing and no later than 7 days after a

transfer or other change in address occurs. Failure to provide notice may result in

dismissal of this action. See FED. R. CIV. P. 41(b).

        IT IS SO ORDERED.

        DATED: September 8, 2020

                                                        _                     _________
                                                        NANCY J. ROSENSTENGEL
                                                        Chief U.S. District Judge




2
  The response date ordered here is controlling. Any date that the Case Management/Electronic Case Filing
(“CM/ECF”) system should generate during this litigation is a guideline only. See SDIL-EFR 3.

                                             Page 2 of 2
